Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Consolidated-Tomoka Land Co.: We have issued our reports on March 1, 2016, with respect to the consolidated financial statements, schedules, and internal control over financial reporting included in the Annual Report of Consolidated-Tomoka Land Co. on Form 10-K for the year ended December31, 2015.We consent to the incorporation by reference of said reports in the Registration Statements of Consolidated-Tomoka Land Co. on Forms S-8 (File No. 333-62679, File No. 333-63400, File No. 333-168379, and File No. 333-176162). /s/ Grant Thornton LLP Jacksonville, Florida March 1, 2016
